This instrument prepared by, Tax Map/Parcel ID#: W000-0043/002
and after recording please return to: Premises: 501 South Fifth Street
Bryan Cave LLP Richmond, Virginia
1290 Avenue of the Americas
New York, New York 10104
Attention: Jeffrey K. Levin, Esq.

NOTE TO CLERK

: This Assignment of Leases and Rents is supplemental to a previously recorded
deed of trust and is given to better secure the payment of the indebtedness
secured by such prior deed of trust, and therefore is exempt from recordation
taxes pursuant to Section
58.1-809 of the Code of Virginia.



 

 

FOUNDRY PARK I, LLC

, as Borrower, and "grantor" for indexing purposes
(Borrower)



to

PB CAPITAL CORPORATION

, as Administrative Agent, and "grantee for indexing purposes
(Administrative Agent)



________________________________________________________

ASSIGNMENT OF LEASES AND RENTS

________________________________________________________

 

 

Dated: As of January 28, 2010

Location: 501 South Fifth Street

Richmond, Virginia

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS

(this "Assignment") made as of the 28th day of January, 2010, by FOUNDRY PARK I,
LLC, a Virginia limited liability company, as assignor, and "grantor" for
indexing purposes, having an address and chief executive office at 330 South
Fourth Street, Richmond, Virginia 23219 ("Borrower") to PB CAPITAL CORPORATION,
a Delaware corporation, as Administrative Agent, and "grantee" for indexing
purposes, having an address at 230 Park Avenue, New York, New York 10169
("Administrative Agent").



W

I T N E S S E T H:



WHEREAS

, this Assignment is given in connection with a loan in the principal sum of
Sixty-Eight Million Four Hundred Thousand and No/100 Dollars ($68,400,000.00)
(the "Loan") made by one or more lenders to Borrower pursuant to that certain
Loan Agreement, dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Loan Agreement") and evidenced by one or more certain promissory notes, dated
the date hereof, given by Borrower to such lenders (collectively, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, the "Note");



WHEREAS

, Borrower desires to secure the payment of the Debt (hereinafter defined) and
the performance of all of its obligations under the Note, the Loan Agreement,
the Deed of Trust (as defined in the Loan Agreement) and the other Loan
Documents (hereinafter defined); and



WHEREAS

, this Assignment is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Borrower of its obligations thereunder and under
the other Loan Documents is secured hereby, and each and every term and
provision of the Loan Agreement and the Note, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties therein, are hereby incorporated by reference herein as though set
forth in full and shall be considered a part of this Assignment.



NOW THEREFORE

, in consideration of the making of the Loan by the Lenders (as defined in the
Loan Agreement) and the covenants, agreements, representations and warranties
set forth in this Assignment:



ASSIGNMENT

Property Assigned

.

Borrower hereby absolutely and unconditionally assigns and grants to
Administrative Agent the following property, rights, interests and estates, now
owned, or hereafter acquired by Borrower:



Leases

. All leases, subleases or subsubleases, lettings, licenses, concessions or
other agreements made a part hereof (whether written or oral and whether now or
hereafter in effect), pursuant to which any Person is granted a possessory
interest in, or a right to use or occupy, all or any portion of any space in
that certain lot or piece of land, more particularly described in
Exhibit A
annexed hereto and made a part hereof, together with the buildings, structures,
fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and improvements now or hereafter located thereon (collectively,
the "
Property
") and every modification, amendment or other agreement relating to such leases,
subleases, subsubleases, or other agreements entered into in connection with
such leases, subleases, subsubleases, or other agreements and every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, and the right, title and
interest of Borrower, its successors and assigns, therein and thereunder.



Other Leases and Agreements

. All other leases and other agreements, whether or not in writing, affecting
the use, enjoyment or occupancy of the Property or any portion thereof now or
hereafter made, whether made before or after the filing by or against Borrower
of any petition for relief under 11 U.S.C. Subsection 101 et seq., as the same
may be amended from time to time (the "
Bankruptcy Code
") together with any extension, renewal or replacement of the same. This
Assignment of other present and future leases and present and future agreements
being effective without further or supplemental assignment. The "leases"
described in
Subsection 1.1(a)
and the leases and other agreements described in this
Subsection 1.1(b)
are collectively referred to as the "
Leases
".



Rents

. All rents, rent equivalents, income, receivables, revenues, receipts,
insurance proceeds, deposits and profits arising from the Leases and renewals
thereof together with all rents, rent equivalents, income, fees, receivables,
accounts, profits (including, but not limited to, all oil and gas or other
mineral royalties and bonuses), charges for services rendered and any and all
payment and consideration of whatever form or nature received by Borrower or its
agents or employees from any and all sources relating to the use, enjoyment and
occupancy of the Property whether paid or accruing before or after the filing by
or against Borrower of any petition for relief under the Bankruptcy Code
(collectively, the "
Rents
").



Bankruptcy Claims

. All of Borrower's claims and rights (the "
Bankruptcy Claims
") to the payment of damages arising from any rejection by a lessee of any Lease
under the Bankruptcy Code.



Lease Guaranties

. All of Borrower's right, title and interest in and claims under any and all
lease guaranties, letters of credit and any other credit support (individually,
a "
Lease Guaranty
", collectively, the "
Lease Guaranties
") given by any guarantor in connection with any of the Leases or leasing
commissions (individually, a "
Lease Guarantor
", collectively, the "
Lease Guarantors
") to Borrower.



Proceeds

. All proceeds from the sale or other disposition of the Leases, the Rents, the
Lease Guaranties and the Bankruptcy Claims.



Other

. All rights, powers, privileges, options and other benefits of Borrower as
lessor under the Leases and beneficiary under the Lease Guaranties, including
without limitation the immediate and continuing right to make claim for, receive
and collect all Rents payable or receivable under the Leases and all sums
payable under the Lease Guaranties or pursuant thereto (and to apply the same to
the payment of the Debt (such term as used herein shall have the meaning
ascribed thereto in the Deed of Trust)), and to do all other things which
Borrower or any lessor is or may become entitled to do under the Leases or the
Lease Guaranties.



Entry

. The right, at Administrative Agent's option, upon revocation of the license
granted herein, to enter upon the Property in person, by agent or by
court-appointed receiver, to collect the Rents.



Power of Attorney

. Borrower's irrevocable power of attorney, coupled with an interest, to take
any and all of the actions set forth in
Section 3.1
of this Assignment and, upon the occurrence and during the continuance of an
Event of Default, any or all other actions designated by Administrative Agent
for the proper management and preservation of the Property.



Other Rights and Agreements

. Any and all other rights of Borrower in and to the items set forth in
subsections (a) through (i) above, and all amendments, modifications,
replacements, renewals and substitutions thereof.



TERMS OF ASSIGNMENT

Present Assignment And License Back

. It is intended by Borrower that this Assignment constitute a present, absolute
assignment of the Leases, Rents, Lease Guaranties and Bankruptcy Claims, and not
an assignment for additional security only. Nevertheless, subject to the terms
of this Section 2.1 and the Cash Management Agreement and the Lockbox Agreement
(each as defined in the Loan Agreement), Administrative Agent grants to Borrower
a revocable license to collect, receive, use and enjoy the Rents and other sums
due under the Lease Guaranties and Borrower shall hold such Rents and all sums
received pursuant to any Lease Guaranty, or a portion thereof sufficient to
discharge all current sums due on the Debt, in trust for the benefit of
Administrative Agent for use in the payment of such sums.



Notice To Lessees

. Borrower hereby authorizes and directs the lessees named in the Leases or any
other future lessees or occupants of the Property and all Lease Guarantors to
pay over to Administrative Agent or to such other party as Administrative Agent
directs all Rents and all sums due under any Lease Guaranties upon receipt from
Administrative Agent of written notice to the effect that Administrative Agent
is then the holder of this Assignment and that an Event of Default (as defined
in the Loan Agreement) exists, and to continue so to do until otherwise notified
by Administrative Agent.



Incorporation By Reference

. All representations, warranties, covenants, conditions and agreements
contained in the Loan Agreement and the other Loan Documents as same may be
amended, restated, replaced, supplemented, modified, renewed, substituted or
extended are hereby made a part of this Assignment to the same extent and with
the same force as if fully set forth herein.



REMEDIES

Remedies of Administrative Agent

. Upon or at any time after the occurrence of an Event of Default and during the
continuation thereof, the license granted to Borrower in Section 2.1 of this
Assignment shall automatically be revoked, and Administrative Agent shall
immediately be entitled to possession of all Rents and sums due under any Lease
Guaranties, whether or not Administrative Agent enters upon or takes control of
the Property. In addition, Administrative Agent may, at its option, without
waiving such Event of Default, without regard to the adequacy of the security
for the Debt, either in person or by agent, nominee or attorney, with or without
bringing any action or proceeding, or by a receiver appointed by a court,
dispossess Borrower and its agents and servants from the Property, without
liability for trespass, damages or otherwise and exclude Borrower and its agents
or servants wholly therefrom, and take possession of the Property and all books,
records and accounts relating thereto and have, hold, manage, lease and operate
the Property on such terms and for such period of time as Administrative Agent
may deem proper and either with or without taking possession of the Property in
its own name, demand, sue for or otherwise collect and receive all Rents and
sums due under all Lease Guaranties, including those past due and unpaid with
full power to make from time to time all alterations, renovations, repairs or
replacements thereto or thereof as Administrative Agent may deem proper and
shall apply the Rents and sums received pursuant to any Lease Guaranties as
provided in the Deed of Trust (as defined in the Loan Agreement). In addition,
upon the occurrence and during the continuance of an Event of Default,
Administrative Agent, at its option, may (i) complete any construction on the
Property in such manner and form as Administrative Agent deems advisable, (ii)
exercise all rights and powers of Borrower, including, without limitation, the
right to negotiate, execute, cancel, enforce or modify any Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents from the
Property and all sums due under any Lease Guaranties, (iii) require Borrower to
pay monthly in advance to Administrative Agent, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupancy of such part of the Property as may be in possession of Borrower or
(iv) require Borrower to vacate and surrender possession of the Property to
Administrative Agent or to such receiver and, in default thereof, Borrower may
be evicted by summary proceedings or otherwise.



Other Remedies

. Nothing contained in this Assignment and no act done or omitted by
Administrative Agent pursuant to the power and rights granted to Administrative
Agent hereunder shall be deemed to be a waiver by Administrative Agent of its
rights and remedies under the Loan Agreement, the Note, or the other Loan
Documents and this Assignment is made and accepted without prejudice to any of
the rights and remedies possessed by Administrative Agent under the terms
thereof. The right of Administrative Agent to collect the Debt and to enforce
any other security therefor held by it may be exercised by Administrative Agent
either prior to, simultaneously with, or subsequent to any action taken by it
hereunder. The provisions of Section 8.11 of the Loan Agreement are hereby
incorporated herein by reference.



Other Security

. Administrative Agent may take or release other security for the payment of the
Debt, may release any party primarily or secondarily liable therefor and may
apply any other security held by it to the reduction or satisfaction of the Debt
without prejudice to any of its rights under this Assignment.



Non-Waiver

. The exercise by Administrative Agent of the option granted it in Section 3.1
of this Assignment and the collection of the Rents and sums due under the Lease
Guaranties and the application thereof as herein provided shall not be
considered a waiver of any default by Borrower under the Note, the Loan
Agreement, the Leases, this Assignment or the other Loan Documents. The failure
of Administrative Agent to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Assignment. Borrower
shall not be relieved of Borrower's obligations hereunder by reason of (a) the
failure of Administrative Agent to comply with any request of Borrower or any
other party to take any action to enforce any of the provisions hereof or of the
Loan Agreement, the Note or the other Loan Documents, (b) the release,
regardless of consideration, of the whole or any part of the Property, or (c)
any agreement or stipulation by Administrative Agent extending the time of
payment or otherwise modifying or supplementing the terms of this Assignment,
the Loan Agreement, the Note, or the other Loan Documents. Administrative Agent
may resort for the payment of the Debt to any other security held by
Administrative Agent in such order and manner as Administrative Agent, in its
discretion, may elect. Administrative Agent may take any action to recover the
Debt, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of Administrative Agent thereafter to enforce its rights
under this Assignment. The rights of Administrative Agent under this Assignment
shall be separate, distinct and cumulative. No act of Administrative Agent shall
be construed as an election to proceed under any one provision herein to the
exclusion of any other provision.



Bankruptcy

. Upon or at any time after the occurrence and during the continuation of an
Event of Default, Administrative Agent shall have the right to proceed in its
own name or in the name of Borrower in respect of any claim, suit, action or
proceeding relating to the rejection of any Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Borrower, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the lessee under such Lease under the Bankruptcy Code.



If there shall be filed by or against Borrower a petition under the Bankruptcy
Code, and Borrower, as lessor under any Lease, shall determine to reject such
Lease pursuant to Section 365(a) of the Bankruptcy Code, then Borrower shall
give Administrative Agent not less than ten (10) days' prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease. Administrative Agent shall have the right, but not the obligation, to
serve upon Borrower within such ten-day period a notice stating that (i)
Administrative Agent demands that Borrower assume and assign the Lease to
Administrative Agent pursuant to Section 365 of the Bankruptcy Code and (ii)
Administrative Agent covenants to cure or provide adequate assurance of future
performance under the Lease. If Administrative Agent serves upon Borrower the
notice described in the preceding sentence, Borrower shall not seek to reject
the Lease and shall comply with the demand provided for in clause (i) of the
preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Administrative Agent of the covenant
provided for in clause (ii) of the preceding sentence.

NO LIABILITY, FURTHER ASSURANCES

No Liability of Administrative Agent

. This Assignment shall not be construed to bind Administrative Agent to the
performance of any of the covenants, conditions or provisions contained in any
Lease or Lease Guaranty or otherwise impose any obligation upon Administrative
Agent, except as expressly set forth herein. Administrative Agent shall not be
liable for any loss sustained by Borrower resulting from Administrative Agent's
failure to let the Property after an Event of Default or from any other act or
omission of Administrative Agent in managing the Property after an Event of
Default unless such loss is caused by the gross negligence, willful misconduct
or bad faith of Administrative Agent except as expressly set forth herein.
Administrative Agent shall not be obligated to perform or discharge any
obligation, duty or liability under the Leases or any Lease Guaranties or under
or by reason of this Assignment and Borrower shall, and hereby agrees to,
indemnify Administrative Agent for, and to hold Administrative Agent harmless
from, any and all liability, loss or damage which may or might be incurred under
the Leases, any Lease Guaranties or under or by reason of this Assignment and
from any and all claims and demands whatsoever, including the defense of any
such claims or demands which may be asserted against Administrative Agent by
reason of any alleged obligations and undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in the Leases or
any Lease Guaranties, unless such loss is caused by the gross negligence,
willful misconduct or bad faith of Administrative Agent. Should Administrative
Agent incur any such liability, the amount thereof, including costs, expenses
and reasonable attorneys' fees, shall be secured by this Assignment and the
other Loan Documents and Borrower shall reimburse Administrative Agent therefor
at the time specified therefor in accordance with the Loan Agreement, and upon
the failure of Borrower so to do Administrative Agent may, at its option,
declare all sums secured by this Assignment and the other Loan Documents
immediately due and payable. This Assignment shall not operate to place any
obligation or liability for the control, care, management or repair of the
Property upon Administrative Agent, nor for the carrying out of any of the terms
and conditions of the Leases or any Lease Guaranties; nor shall it operate to
make Administrative Agent responsible or liable for any waste committed on the
Property by the tenants or any other parties, or for any dangerous or defective
condition of the Property including, without limitation, the presence of any
Hazardous Substances (as defined in the Environmental Indemnity), or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, employee or
stranger.



No Mortgagee in Possession

. Nothing herein contained shall be construed as constituting Administrative
Agent a "mortgagee in possession" in the absence of the taking of actual
possession of the Property by Administrative Agent. In the exercise of the
powers herein granted Administrative Agent, no liability shall be asserted or
enforced against Administrative Agent, all such liability being expressly waived
and released by Borrower, unless such loss is caused by the gross negligence,
willful misconduct or bad faith of Administrative Agent.



Further Assurances

. Borrower will, at the cost of Borrower, and without expense to Administrative
Agent, do, execute, acknowledge and deliver all further acts, conveyances,
assignments, notices of assignments, transfers and assurances as Administrative
Agent shall, from time to time, require for the better assuring, conveying,
assigning, transferring and confirming unto Administrative Agent the property
and rights hereby assigned or intended now or hereafter so to be, or which
Borrower may be or may hereafter become bound to convey or assign to
Administrative Agent, or for carrying out the intention or facilitating the
performance of the terms of this Assignment or for filing, registering or
recording this Assignment and, on demand, will execute and deliver and hereby
authorizes Administrative Agent to execute in the name of Borrower to the extent
Administrative Agent may lawfully do so, one or more financing statements,
chattel mortgages or comparable security instruments, to evidence more
effectively the lien and security interest hereof in and upon the Leases.



MISCELLANEOUS PROVISIONS

Conflict of Terms

. In case of any conflict between the terms of this Assignment and the terms of
the Loan Agreement or the Deed of Trust, the terms of the Loan Agreement or the
Deed of Trust, as the case may be, shall prevail.



No Oral Change

. This Assignment and any provisions hereof may not be modified, amended,
waived, extended, changed, discharged or terminated orally, or by any act or
failure to act on the part of Borrower or Administrative Agent, but only by an
agreement in writing signed by the party against whom the enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.



General Definitions

. All capitalized terms not defined herein shall have the respective meanings
set forth in the Loan Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Assignment may be used interchangeably in singular or plural form and the word
"Borrower" shall mean "each Borrower and any subsequent owner or owners of the
Property or any part thereof or interest therein," the word "Administrative
Agent" shall mean "Administrative Agent and any successor Administrative Agent
designated pursuant to the provisions of the Loan Agreement," the term "Lenders"
shall mean "Lenders and each subsequent holder of the Note," the word "Note"
shall mean "the Note and any other evidence of indebtedness secured by the Loan
Agreement," the word "Property" shall include any portion of the Property and
any interest therein, the phrases "attorneys' fees", "legal fees" and "counsel
fees" shall include any and all attorney's, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Administrative Agent
in protecting its interest in the Property, the Leases and the Rents and
enforcing its rights hereunder; whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.



Inapplicable Provisions

. If any term, covenant or condition of this Assignment is held to be invalid,
illegal or unenforceable in any respect, this Assignment shall be construed
without such provision.



Governing Law

. This Assignment shall be governed in accordance with the laws of the
Commonwealth of Virginia.



Termination of Assignment

. Upon payment in full of the Debt, this Assignment shall become and be void and
of no effect, and this Assignment shall be deemed released of record upon the
recordation of a release or certificate of satisfaction of the Deed of Trust.



Notices

. All notices or other written communications hereunder shall be delivered in
accordance with Section 8.04 of the Loan Agreement.



Waiver of Trial by Jury

. BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF
ADMINISTRATIVE AGENT OR LENDERS RELATING DIRECTLY OR INDIRECTLY TO THIS
ASSIGNMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS OR OTHERWISE WITH RESPECT TO
THE LOAN.



Successors and Assigns

. This Assignment shall be binding upon and inure to the benefit of Borrower and
Administrative Agent and their respective successors and permitted assigns
forever.



Headings, Etc

. The headings and captions of various paragraphs of this Assignment are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.



[NO FURTHER TEXT ON THIS PAGE]

IN WITNESS WHEREOF,

Borrower has executed this instrument under seal the day and year first above
written.



FOUNDRY PARK I, LLC

,



a Virginia limited liability company

By: NEWMARKET DEVELOPMENT CORPORATION, a Virginia corporation,
its Manager

By: /s/ Bruce R. Hazelgrove, III Name: Bruce R. Hazelgrove, III
Title: Vice President

COMMONWEALTH OF VIRGINIA ]
] SS.
CITY OF RICHMOND ]

I, a Notary Public in and for the jurisdiction aforesaid, do hereby certify that
Bruce R. Hazelgrove, III, personally appeared before me in said jurisdiction,
being personally well known (or satisfactorily proven) to me to be the person
named as Vice President of NEWMARKET DEVELOPMENT CORPORATION, a Virginia
corporation and the manager of FOUNDRY PARK I, LLC, a Virginia limited liability
company, in the foregoing Security Instrument bearing date as of the 28th day of
January, 2010, who, being by me first duly sworn, acknowledged said instrument
to be his free act and deed, that he executed and delivered the same as such.



WITNESS my hand and official seal this 26 day of January, 2010.

 

/s/ Diane M. Hazelwood

Notary Public

My Commission Expires: Diane M. Hazelwood

Notary Public

Commonwealth of Virginia

222147

My Commission Expires: May 31, 2011

COMMONWEALTH OF VIRGINIA]
] SS.
CITY OF RICHMOND ]

I, a Notary Public in and for the jurisdiction aforesaid, do hereby certify that
Bruce R. Hazelgrove, III, personally appeared before me in said jurisdiction,
being personally well known (or satisfactorily proven) to me to be the person
named as Vice President of Newmarket Development Corporation, the manager of
foundry park i, LLC, a Virginia limited liability company, in the foregoing
instrument bearing date as of the 28th day of January, 2010, who, being by me
first duly sworn, acknowledged said instrument to be his free act and deed, that
he executed and delivered the same as such.



WITNESS my hand and official seal this ____ day of January, 2010.

 



Notary Public

My Commission Expires:

EXHIBIT A

(Legal Description of Property)


ALL that certain lot, piece or parcel of land with all improvements thereon and
appurtenances thereunto belonging, situated in the City of Richmond, Virginia,
containing 3.155 acres, as shown on that certain plat of survey prepared by
Draper Aden Associates, dated October 3, 2009, entitled "ALTA/ACSM LAND TITLE
SURVEY OF 3.155 ACRES OF LAND LOCATED AT THE NORTHWEST CORNER OF TREDEGAR AND
SOUTH SEVENTH STREETS, MEADWESTVACO HEADQUARTERS, CITY OF RICHMOND, VIRGINIA" to
which plat reference is hereby made for a more particular description of the
property and being more particularly described as follows:



Beginning at a lead hub at the intersection of the western Right-Of-Way line of
South 7th Street and the southern Right-Of-Way line of Byrd Street, said point
being the remote point of beginning; thence along the western Right-Of-Way line
of South 7th Street in a southerly direction 169.63 feet to a lead hub set, said
lead hub being the true point and place of beginning; thence continuing along
the western Right-Of-Way line of South 7th Street, S36-30-37W for a distance of
157.07 feet to a lead hub set; thence S36-56-07W for a distance of 29.93 feet to
a brick nail set; thence S36-31-34W for a distance of 202.10 feet to a lead hub
set; thence leaving the western Right-Of-Way line of South 7th Street and along
a tangent curve to the right on the northern Right-Of-Way line of Tredegar
Street for a distance of 19.43 feet, said curve having a radius of 23.26 feet, a
chord of 18.87 feet at S60-27-39W to a brick nail set; thence continuing along
the northern Right-Of-Way line of Tredegar Street the following courses:
S84-23-44W for a distance of 9.34 feet to a point; thence along a curve to the
left for a distance of 52.44 feet to a rod set, said curve having a radius of
70.00 feet and a chord of 51.22 feet at S62-56-06W; thence along a curve to the
right for a distance of 46.36 feet to a brick nail set, said curve having a
radius of 50.00 feet and a chord of 44.72 feet at S68-02-18W; thence N85-23-49W
for a distance of 206.47 feet to a brick nail set; thence along a curve to the
left for a distance of 5.73 feet to a point, said curve having a radius of
614.62 feet and a chord of 5.73 feet at N85-39-51W; thence leaving the northern
line of Tredegar Street and along the lands of Foundry Park II LLC., the
following courses: N37-11-22E for a distance of 251.52 feet to a point; thence
N52-48-38W for a distance of 36.89 feet to a point; thence N37-11-22E for a
distance of 355.64 feet to a p.k. nail set; thence leaving said lands and with
the lands of the Federal Reserve Bank of Richmond, S53-44-53E for a distance of
270.87 feet to the point and place of beginning and containing 3.155 Acres.



BEING the same real estate conveyed to Foundry Park I, LLC, a Virginia limited
liability company, by deed from Ethyl Corporation, a Virginia corporation, dated
December 14, 2006, and recorded in the Clerk's Office of the Circuit Court of
the City of Richmond, Virginia as Instrument No. 06-43681.



TOGETHER WITH (i) that certain non-exclusive, perpetual easement of passage and
use for vehicular and/or pedestrian ingress and egress, in common with the
employees, invitees, guests, contractors (and their subcontractors) of Federal
Reserve Bank of Richmond and the tenants (and their subtenants), if any, of the
Federal Reserve Bank of Richmond Building (the "FBR Users"), over and across the
Access Road and from the above described property to and from South 5th Street
and South 7th Street, and (ii) that certain non-exclusive, perpetual easement of
use, in common with the FRB Users, of the Common Elements located on the FBR
Parcel as created and more particularly described in that certain Agreement of
Easements, Covenants and Restrictions dated August 12, 2005, between Ethyl
Corporation, a Virginia corporation and Federal Reserve Bank of Richmond, a
United States Corporation, recorded on December 22, 2005, in the Clerk's Office
of the Circuit Court of the City of Richmond, Virginia as Instrument No.
05-44873, as amended by that certain First Amendment to The Agreement of
Easements, Covenants and Restrictions dated August 21, 2006, between Ethyl
Corporation, a Virginia corporation and Federal Reserve Bank of Richmond,
recorded on August 22, 2006, in the Clerk's Office of the Circuit Court of the
City of Richmond, Virginia as Instrument No. 06-29024.



TOGETHER WITH those certain non-exclusive reciprocal easements over, through and
across the Project Common Areas now or hereafter located within the FP II
Parcel, including the right of access, as created and more particularly
described in that certain Declaration of Restrictions dated August 6, 2007,
between Foundry Park I, LLC, a Virginia limited liability company and Foundry
Park II, LLC, a Virginia limited liability company, recorded on August 7, 2007,
in the Clerk's Office of the Circuit Court of the City of Richmond, Virginia as
Instrument No. 07-26995.



TOGETHER WITH that certain easement for lateral and subjacent support of an
encroachment and maintenance of the encroachment, as created and more
particularly described in that certain Encroachment and Easement Agreement dated
October 22, 2009, between Foundry Park I, LLC, a Virginia limited liability
company and Foundry Park II, LLC, a Virginia limited liability company, recorded
on October 30, 2009, in the Clerk's Office of the Circuit Court of the City of
Richmond, Virginia as Instrument No. 09-24255.

 

 